Case 4:20-mj-00588-BJ Document1 Filed 09/09/20 Pagelof2 PagelD1

  
        

      
       
   

IN THE UNITED STATES DISTRICT CO Bor reise STRICT COURT
FOR THE NORTHERN DISTRICT OF TEXA HEED OF TEXAS
FORT WORTH DIVISION
UNITED STATES OF AMERICA
Vv. No} 4:20-MJ-
MICHAEL A. MANKIN
CRIMINAL COMPLAINT

 

I, the undersigned Affiant, being duly sworn, state the following is true and correct
to the best of my knowledge and belief:

Alleged Offense:

On Tuesday September 8, 2020, in the Fort Worth Division of the Northern
District of Texas, defendant Michael A. Mankin did intentionally and
knowingly by force, violence and intimidation attempt to take from the
person and presence of L.B., money belonging to and in the care, custody,
control, management and possession of a bank, that is, the Spirit of Texas
Bank located at 1120 Summit Ave., Fort Worth, Texas, the deposits of which
were then insured by the Federal Deposit Insurance Corporation, in violation
of 18 U.S.C. § 2113(a).

Probable Cause:

I, Paul W. Poston (Affiant), further state that I am a Special Agent with the Federal
Bureau of Investigation (FBI) and I am currently assigned to the FBI resident agency in Fort
Worth, Texas. I have been employed as a Special Agent since September 4, 2020, and was
requested to assist to investigate the below violation of 18 U.S.C. § 2113, relating to Bank
Robbery. The information contained in this complaint comes from my personal
observations, my training and experience, and information obtained from other officers,
agents, and witnesses. The facts contained in this complaint are intended to show merely
that there is sufficient probable cause for the requested complaint and do not set forth all of
my knowledge about this matter. This complaint is based upon the following facts:

Complaint - Page 1 of 2
Case 4:20-mj-00588-BJ Document1 Filed 09/09/20 Page2of2 PagelD 2

1. On Tuesday September 8, 2020, at approximately 12:22 p.m., a white male, later
identified as Michael A. Mankin, entered the Spirit of Texas Bank located at 1120
Summit Ave., Fort Worth, Texas, a bank, the deposits of which were insured by Federal
Deposit Insurance Corporation. Mankin pulled a note from his right front pocket and
told teller L.B. “I want all the large bills and twenties!” L.B. was confused causing
Mankin to repeat his demand “I want all the large bills and twenties, do not hit the
alarm!” L.B. told him that she did not have any money. Mankin responded “Oh come
on give me your money!” L.B. again told him that she did not have any money and
showed him her empty drawer. The teller was terrified that Mankin would harm her
because she did not have any money to give him. Mankin said “Oh come on!” then
walked out of the bank. L.B. hit her panic button to notify the police.

2. At approximately 3:00 p.m., Affiant was notified by Fort Worth police that Michael A.
Mankin had turned himself in at the U.S. Courthouse, 501 W. 10% Street, Fort Worth,
Texas. Agents and Task Force Officers responded to the courthouse and found Mankin
in the U.S. Marshal’s Office. Affiant along with Task Force Officer Weldon Thompson,
interviewed Mankin. After waiving his rights, Mankin confessed to attempting to rob
the Spirit of Texas Bank at 1120 Summit Ave.

3. A note with the writing “Money in Pong, 10 — 20 no alarm, Be Quite and no problem”
was found in Mankin’s belongings.

As such, based upon the aforementioned facts, I believe there is probable cause to
believe that Michael A. Mankin committed the offense of attempted bank robbery on
September 8, 2020, in violation of 18 U.S.C. § 2113(a).

=

Special Agent Paul Poston
Federal Bureau of Investigation

yo
Sworn to before me and subscribed in my presence, this Oo" day of September, 2020, at
{ {302 2m./H., in Fort Worth, Texas.

  

Complaint - Page 2 of 2
